MARKS, J.
This is an appeal by plaintiffs from that portion of a judgment which fixed their damages for breach of contract at the sum of $10,158.24. The questions of the amount of damages awarded, the proper measure of damages and prospective damages are involved here.
This appeal is from a judgment which is the same as that involved in the case of O’Hare et al. v. Peacock Dairies, Inc., bearing our Civil No. 1843 (ante, p. 345 [79 Pac. (2d) 433]), the opinion in which cause has been filed this day. The two appeals are separate and have their own briefs and records. The questions presented on this appeal have all been considered and decided in that case and furnish our reasons and authorities for the decision of this appeal.
The judgment is reversed and the cause is remanded for . new trial solely upon the issue of the amount of damages, with *754directions to the trial court to retry the issue of the amount of damages only; to amend its findings of fact and conclusions ' of law in accordance with the evidence so taken and the views expressed herein, and to render judgment in favor of plaintiffs for the amount of damages so found upon a determination of that issue.
Barnard, P. J., and Jennings, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on June 13, 1938, and an application by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on July 11, 1938.